Citation Nr: 0508975	
Decision Date: 03/25/05    Archive Date: 04/01/05

DOCKET NO.  00-20 929A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for cervical spine 
disability with degenerative disc disease, evaluated as 10 
percent disabling prior to September 23, 2002.

2.  Entitlement to an increased rating for cervical spine 
disability with degenerative disc disease, evaluated with a 
30 percent combined disability rating on and after September 
23, 2002.


REPRESENTATION

Appellant represented by:	Edward M. Daniels, Attorney at 
Law


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1962 to 
January 1964.  Thereafter, the veteran had service in the 
Army National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1999 rating decision issued by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) located in Atlanta, Georgia.  The veteran voiced 
disagreement in June 2000 and a statement of the case (SOC) 
was issued in August 2000.  The veteran's substantive appeal 
was received in September 2000.

Initially, the veteran's degenerative disc disease of the 
cervical spine with right arm radiculopathy was assigned a 10 
percent evaluation based on slight limitation of motion under 
the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5290.  
During the pendency of the appeal, the 10 percent rating for 
such was increased to a combined 30 percent evaluation, 
effective from September 23, 2002, by rating action dated in 
November 2004.

The Board notes that during the course of this appeal, the 
rating criteria for evaluating intervertebral disc syndrome 
were changed effective September 23, 2002.  See 67 Fed. Reg. 
54345-54349 (August 22, 2002).  The notes for the new rating 
criteria provide that chronic orthopedic and neurologic 
manifestations resulting from intervertebral disc syndrome 
are to evaluated under the most appropriate orthopedic 
diagnostic codes, and that any neurologic disability must be 
rated separately using evaluation criteria for the most 
appropriate neurologic diagnostic code or codes.  In view of 
this change in the regulation, the prior service-connection 
nomenclature was recharacterized as neuralgia, right upper 
extremity and limitation of motion of the cervical spine, 
respectively rated 20 percent and 10 percent disabling, 
effective from September 23, 2002, resulting in a higher 
combined disability rating of 30 percent overall.




FINDINGS OF FACT

1.  All evidence necessary for an equitable resolution of 
this matter has been developed and obtained and all due 
process concerns have been addressed.

2.  Prior to September 23, 2002, the veteran's cervical spine 
disability was manifested by mild to moderate limitation of 
motion with bilateral shoulder impingement and radiculopathy.

3.  On and after September 23, 2002, the veteran's cervical 
spine disability was not manifested by incapacitating 
episodes of any duration.  Cervical flexion was greater than 
40 degrees and a combined range of motion was greater than 
170 degrees.  

4.  On and after September 23, 2002, the evidence reveals 
neurological symptoms of the upper radicular nerve group 
resulting in mild incomplete paralysis of the major upper 
extremity.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent disability rating, but no 
more, for cervical spine disability with degenerative disc 
disease are met prior to September 23, 2002.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5290, 5293 (2002). 

2.  The criteria for a combined disability rating in excess 
of 30 percent for cervical spine disability with degenerative 
disc disease on and after to September 23, 2002, are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 
4.10, 4.25, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-
5243, 4.124a, Diagnostic Codes 8710, 8510 (2004); 38 C.F.R. 
4.71a, Diagnostic Codes 5290, 5293 (2002). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

Because the VCAA notice for the veteran's increased rating 
claim was not provided to the veteran prior to initial 
adjudication, the timing of the notice does not comply with 
the express requirements of the law.  See 38 U.S.C.A. 
§ 5103(a) (West 2002).  However, the VCAA was not enacted 
until November 9, 2000.  As such, the Board concludes that 
the RO did not err by not providing the veteran proper notice 
prior to the initial adjudication in 1999.  VAOPGREC 7-2004 
(July 16, 2004).  Moreover, he was subsequently provided 
content complying notice and proper process.  

VA must notify the claimant of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The veteran was provided with the prior 
regulatory criteria to evaluate his spine claim in the August 
2000 SOC while the November 2004 supplemental SOC (SSOC) 
clearly cataloged the various regulatory changes pertinent to 
evaluating spine disabilities.  The veteran was notified by 
letter in September 2004 of VA's duty to assist with this 
claim and informed that evidence that showed his cervical 
disability had worsened was needed.  

The February 2004 letter also advised the veteran that while 
VA would request evidence on his behalf, it was still his 
responsibility to support his claim with appropriate 
evidence.  The letter informed him that VA would obtain 
records at VA or other Federal facilities and would help him 
obtain records from any non-federal source that he identified 
and properly authorized VA to obtain.  He was specifically 
asked to send the items requested and informed of where to 
send them, and thus may be considered advised to submit any 
pertinent evidence in his possession for his increased rating 
claim.

Given the foregoing letter, together with the information 
provided in the SOC and SSOC which explained the criteria for 
awarding the benefits sought and the rationale for the RO's 
conclusions, the veteran has been provided with every 
opportunity to submit evidence and argument in support of 
this claim, and to respond to VA notices.  Accordingly, the 
Board considers the VA's notice requirements have been met in 
this case and any issue as to timing to not have prejudiced 
him.
 
VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  The veteran has been afforded VA examinations in 
connection with his increased rating claim and the resulting 
reports have been obtained.  See 38 C.F.R. § 3.159(c)(4) 
(2004).  Private medical evidence and Social Security 
Administration (SSA) evidence has been associated with his 
claims folder.  The veteran has not identified or authorized 
the request of any additional evidence.  Therefore, the Board 
concludes that no further assistance to the veteran regarding 
development of evidence is required, and would be otherwise 
unproductive and futile.  See 38 U.S.C.A. § 5103A(b)(3) (West 
2002); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997). 

Increased Rating

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities (Schedule).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2004).

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Id.; 38 C.F.R. §§ 4.1, 4.2 
(2004).  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2004).  Regarding 
musculoskeletal disabilities, functional loss contemplates 
the inability of the body to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance and must be manifested by 
adequate evidence of disabling pathology, especially when it 
is due to pain.  38 C.F.R. § 4.40 (2004).  A part that 
becomes painful on use must be regarded as seriously 
disabled.  Id.; see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Both limitation of motion and pain are necessarily 
recorded as constituents of a disability.  38 C.F.R. §§ 4.40, 
4.45, 4.55, 4.59 (2004); see DeLuca, 8 Vet. App. 202; see 
also Johnson v. Brown, 9 Vet. App. 7 (1996); VAOPGCPREC 36-97 
(Dec. 12, 1997).

A disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
38 C.F.R. § 4.40 (2004); see DeLuca, 8 Vet. App. at 205-06.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to less or more 
movement than normal (due to a variety of reasons, to include 
ankylosis), weakened movement, excess fatigability, 
incoordination, impaired ability to execute skilled movements 
smoothly, pain on movement, swelling, or deformity or atrophy 
of disuse.  38 C.F.R. § 4.45 (2004).

As previously indicated, regulatory changes have amended the 
rating criteria for evaluating spine disabilities during the 
pendency of this claim.  The first regulatory change affected 
only the rating criteria for intervertebral disc syndrome.  
See 67 Fed. Reg. 54345-54349 (Aug. 22, 2002).  This amendment 
was effective September 23, 2002.  Id.  The regulations 
regarding diseases and injuries to the spine, to include 
intervertebral disc syndrome, were again revised effective 
September 26, 2003.  68 Fed. Reg. 51454-51458 (Aug. 27, 
2003), 69 Fed. Reg. 32449-32450 (June 10, 2004).

More specifically, relevant criteria in effect prior to 
September 2003 for evaluating cervical spine impairment 
provided for a 30 percent rating for severe limitation of 
motion, a 20 percent rating for moderate limitation of 
motion, and a 10 percent for slight limitation of motion.  
Diagnostic Code 5290 (2003).  Other relevant criteria 
addressed impairment due to intervertebral disc syndrome.  
Under the rating criteria effective prior to September 2002, 
a 20 percent rating was assigned for moderate intervertebral 
disc syndrome with recurring attacks.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).  A 40 percent rating was 
assigned for severe intervertebral disc syndrome with 
recurring attacks with intermittent relief.  Id.  Since this 
rating code contemplates limitation of motion, a separate 
rating is not warranted.  VAOPGCPREC 36-97 (Dec. 1997).

The first change in rating criteria for spine disorders only 
addressed intervertebral disc syndrome.  The was effective in 
September 2002, and provided that this disability was to be 
rated either on the total duration of incapacitating episodes 
over the past 12 months or by combining under 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities whichever method resulted in the higher 
evaluation.  

When rated based on incapacitating episodes, a 20 percent 
rating is assigned for incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months; a 40 percent rating is warranted 
when there are incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months; and a 60 percent rating is 
warranted when there are incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  

Three notes to this criterion provide that for purposes of 
evaluations under 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic" orthopedic and 
neurologic manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  (Note 
1).

Note 2 provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  

If intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.  (Note 3).

Effective in September 2003, VA promulgated a general rating 
formula for evaluating spine disabilities, the General Rating 
Formula for Diseases and Injuries of the Spine, and re-
numbered the pertinent Diagnostic Codes.  Under this scheme, 
the disabilities set out under diagnostic codes 5235 to 5243, 
unless 5243 is evaluated under the formula for rating 
intervertebral disc syndrome based on incapacitating 
episodes, are rated on a scale from 10 percent to 100 
percent, and contemplate the presence or absence of symptoms 
such as pain (whether or not it radiates) stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease.  

As to the pertinent criteria for evaluating cervical spine 
impairment, a 100 percent rating is assigned for unfavorable 
ankylosis of the entire spine.  Unfavorable ankylosis of the 
entire cervical spine is assigned a 40 percent rating.  A 30 
percent rating is assigned for forward flexion of the 
cervical spine 15 degrees or less; or, favorable ankylosis of 
the entire cervical spine.  With forward flexion of the 
cervical spine greater than 15 degrees but not greater than 
30 degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis, a 20 percent rating is assigned.  

Six notes are attached to this rating formula.  The first 
provides instructions to evaluate any associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, separately, under an 
appropriate diagnostic code.  

Note (2) provides that for VA compensation purposes, normal 
forward flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and 
right rotation. The normal combined range of motion of the 
cervical spine is 340 degrees. The normal ranges of motion 
for each component of spinal motion provided in this note 
are the maximum that can be used for calculation of the 
combined range of motion.  

Note (3) provides that in exceptional cases, an examiner may 
state that because of age, body habitus, neurologic disease, 
or other factors not the result of disease or injury of the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of 
motion stated in Note (2).  Provided that the examiner 
supplies an explanation, the examiner's assessment that the 
range of motion is normal for that individual will be 
accepted.  

Note (4) instructs that when ascertaining the range of 
motion, round each range of motion measurement to the 
nearest five degrees.  

Note (5) defines unfavorable ankylosis as a condition in 
which the entire cervical spine, the entire thoracolumbar 
spine, or the entire spine is fixed in flexion or extension, 
and the ankylosis results in one or more of the following: 
difficulty walking because of a limited line of vision; 
restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; atlantoaxial or cervical 
subluxation or dislocation; or neurologic symptoms due to 
nerve root stretching.  Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.  

Note (6) provides instructions to separately evaluate 
disability of the thoracolumbar and cervical spine segments, 
except when there is unfavorable ankylosis of both segments, 
which will be rated as a single disability. 

Diagnostic Code 5243, for intervertebral disc syndrome 
(preoperatively or postoperatively) is to be rating either 
under the General Rating Formula for Diseases and Injuries of 
the Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under Sec. 4.25.

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes did not change the criteria put into 
effect in September 2002, i.e., with incapacitating episodes 
having a total duration of at least 6 weeks during the past 
12 months, a 60 percent rating is assigned, etcetera.

The evidence prior to September 2002 reveals mild to moderate 
limitation of motion of the cervical spine.  An April 1998 VA 
examination report reveals that the veteran had, as limited 
by pain, 15 degrees of lateral rotation on the right and 30 
degrees of lateral rotation on the left, as well as 20 
degrees of bilateral lateral flexion.  The report also shows 
the veteran had degenerative joint disease of the cervical 
spine with radiculopathy.  Testing had revealed positive 
bilateral shoulders impingement sign while pain was a major 
limiting factor of the veteran's cervical spine range of 
motion.  X-ray of the cervical spine revealed degenerative 
joint disease with spur formation and narrow disc spaces.  
Additional testing revealed right neuroforaminal stenosis 
secondary to C5-C6 ridge.

An October 1998 magnetic resonance imagining report shows the 
veteran had mild cervical spondylosis with some neural 
foraminal narrowing.

A May 2000 VA examination report shows the veteran complained 
of intermittent pain.  Forward flexion of the cervical spine 
was to 35 degrees with pain, extension to 30 degrees with 
pain, rotation to the right was 25 degrees with pain and to 
45 degrees with pain on the left.  He had bilateral lateral 
flexion to 30 degrees with pain.  The examination report 
indicates the veteran was negative for neurological 
abnormalities.  

Like the April 1998 VA examination, the May 2000 VA 
examination revealed a cervical spine disability manifested 
by mild to moderate limitation of motion.  While the May 2000 
report revealed negative neurological abnormalities, the 
April 1998 report referred to bilateral shoulder impingement 
and radiculopathy.  As such, the veteran's overall impairment 
of range of motion, as limited by pain, more closely 
approximates a moderate limitation of motion when his 
shoulder complaints are considered.  Accordingly, a 20 
percent disability rating based on moderate limitation of 
motion is warranted prior to September 2002.  As the evidence 
merely records some radiculopathy and positive shoulder 
impingement testing, the evidence does not more closely 
approximate severe intervertebral disc syndrome with 
recurring attacks and intermittent relief.  Accordingly, a 
higher disability rating based on the prior criteria for 
evaluating disc disease is not warranted.

After September 2002, the veteran's cervical spine disability 
has a combined 30 percent disability rating, 10 percent for 
limitation of motion and 20 percent for neurological 
symptoms.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, 
Note 1 (2004).  The September 2004 VA examination indicates 
the veteran had left-sided tenderness of the cervical spine 
with range of motion limited by pain, fatigue, weakness, lack 
of endurance, incoordination, and pain, having a major 
functional impact.  There was no ankylosis of the spine; the 
report shows the veteran had 45 degrees of flexion, 30 
degrees of extension with pain at 15 degrees, right and left 
lateral flexion to 20 degrees, and right and left rotation to 
70 degrees with pain at 60 degrees.  While the veteran did 
not have compensable limitation of flexion under the new 
criteria for evaluating ranges of motion, his combined range 
of motion of 220 degrees(45+15+20+20+60+60) warrants a 10 
percent rating.  As his combined range of motion is greater 
than 170 degrees and his flexion is greater than 40 degrees, 
a higher disability rating based on cervical range of motion 
is not warranted in the instant case.

The veteran's neuralgia, right upper radicular group is rated 
under diagnostic code 8710.  Neuralgia, cranial or 
peripheral, characterized usually by a dull and intermittent 
pain, of typical distribution so as to identify the nerve, is 
to be rated on the same scale, with a maximum equal to 
moderate incomplete paralysis.  38 C.F.R. § 4.124.  The scale 
for the evaluation of injury of the upper radicular nerve 
group (fifth and sixth cervicals) is found in diagnostic code 
8510.  Under this criteria, a 20 percent evaluation is 
warranted for mild incomplete paralysis of the major upper 
extremity.  A 40 percent evaluation requires moderate 
incomplete paralysis.  38 C.F.R. § 4.124a, Diagnostic Code 
8510 (2004).

The term "incomplete paralysis" with this and other 
peripheral nerve injuries indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  38 C.F.R. § 
4.124a (2004).

The September 2004 VA examination report shows that 
neurological examination of the upper extremities showed 
motor function within normal limits but sensory function 
abnormal with findings of decreased sensation of the right 
hand.  The report reflects that the veteran referred to pain 
traveling to the arms and fingers that was burning, sharp and 
numb in nature.  He indicated a pain level of eight but 
stated his condition did not cause incapacitation.  Upon 
examination, there was no evidence of radiating pain on 
movement but there was evidence of left-sided muscle spasms.  
As the medical evidence is indicative of only sensory 
impairment mainly consisting of decreased sensation of the 
right hand and subjective complaints of pain, the veteran's 
neurological symptoms do not approximate moderate incomplete 
paralysis such that a 40 percent disability rating (combined 
50 percent) is warranted in the instant case.

Furthermore, the evidence does not show, and the veteran does 
not assert, incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks in a 12 month 
period.  As such, a disability rating higher than the 
combined 30 percent disability rating is not warranted under 
revised criteria used to evaluate disc disease symptoms.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243 (2004).

In sum, while the weight of the evidence is against an 
increased rating for the veteran's cervical spine disability 
on and after September 23, 2002, a 20 percent disability 
rating, but no more, is warranted prior to September 23, 
2002.  To this extent, the appeal is granted.

Finally, the Board observes the evidence does not show that 
the veteran's service-connected disability is in any way 
exceptional or unusual.  The record does not document that he 
has experienced any marked interference with employment or 
frequent periods of hospitalization as to render the 
application of the regular schedular criteria impractical or 
reflect any factor that takes the veteran outside of the 
norm.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); 
see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
(noting that the disability rating itself is recognition that 
industrial capabilities are impaired).  Accordingly, the 
Board finds that the veteran's disability picture does not 
warrant referral for the assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b) (2004).










	(CONTINUED ON NEXT PAGE)



ORDER

A 20 percent disability rating, but no more, for cervical 
spine disability with degenerative disc disease is granted 
prior to September 23, 2002, subject to the laws and 
regulations governing the disbursement of VA benefits.

On and after September 23, 2002, an increased rating for 
cervical spine disability with degenerative disc disease 
(evaluated as 20 percent for neuralgia and 10 percent for 
residuals injury to cervical spine with degenerative disc 
disease) is denied.




	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


